DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 objected to because of the following informalities:  
“the microneedles comprising” should read –the plurality of fixed-length microneedles each comprising--,
“the plurality of microneedles” should read –the plurality of fixed-length microneedles--,
“per microneedle” should read –per microneedle of the plurality of fixed-length microneedles--.  
Claim 2 objected to because of the following informalities:
“the plurality of microneedles” should read –the plurality of fixed-length microneedles--.
Claim 3 objected to because of the following informalities:  
“the plurality of microneedles” should read –the plurality of fixed-length microneedles--,
“per microneedle” should read –per microneedle of the plurality of fixed-length microneedles--. 
Claim 4 objected to because of the following informalities:  
“the plurality of microneedles” should read –the plurality of fixed-length microneedles--,
“per microneedle” should read –per microneedle of the plurality of fixed-length microneedles-. 
Claim 14 objected to because of the following informalities:  
“the microneedles” should read –the plurality of fixed-length microneedles--. 
Claim 15 objected to because of the following informalities:  
“the microneedles” should read –the plurality of fixed-length microneedles--. 
Claim 17 objected to because of the following informalities:  
“the microneedles” should read –the plurality of fixed-length microneedles--. 
Claim 18 objected to because of the following informalities:
“the plurality of microneedles” should read –the plurality of fixed-length microneedles--.
Claim 19 objected to because of the following informalities:  
“the microneedles” should read –the plurality of fixed-length microneedles--. 
Claim 20 objected to because of the following informalities:
“the plurality of microneedles” should read –the plurality of fixed-length microneedles--.
Claim 34 objected to
“the microneedles” (both appearances) should read –the plurality of microneedles--, 
“per microneedle” should read –per microneedle of the plurality of microneedles--, 
“melting fat” should read –melting the subcutaneous fat--.
Claim 35 objected to because of the following informalities:  
“the microneedles” (both appearances) should read –the plurality of microneedles--. 
Claim 36 objected to because of the following informalities:  
“the microneedles” should read –the plurality of microneedles--, 
“per microneedle” should read –per microneedle of the plurality of microneedles--. 
Claim 37 objected to because of the following informalities:  
“the microneedles” should read –the plurality of microneedles--, 
“per microneedle” should read –per microneedle of the plurality of microneedles--. 
Claim 38 objected to because of the following informalities:  
“the microneedles” (both appearances) should read –the plurality of microneedles--, 
“melting fat” should read –melting the facial fat--. 
Claim 51 objected to because of the following informalities:  
“the microneedles” should read –the plurality of microneedles--. 
Claim 52 objected to
“the microneedles” (both appearances) should read –the plurality of microneedles--. 
Claim 57 objected to because of the following informalities:  
“the microneedles” (both appearances) should read –the plurality of microneedles--,
“melting fat” should read –melting the subcutaneous fat--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 14-20, 22, 34-38, 51-52 & 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 14-19, 34-37 & 51, wherein each claim recites the word “about” preceding any numerical value, it is unclear if these are set numerical definitions or what approximations surround these numerical values and if there are any tolerances included in these bounds (e.g. what value of ±X does “about X” include). For examination purposes, unless otherwise stated, due to the approximation of “about”, 
Claims 20, 22 & 52 are also rejected by virtue of their dependency on claims 1 & 34. 
Regarding claim 34, claim 34 recites the limitation "the tips of the microneedles" in line 3 & “the surface of the subcutaneous fat deposit” lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 35-37 & 51-52 are also rejected by virtue of their dependency on claim 34. 
Regarding claim 38, claim 38 recites the limitation "the tips of the microneedles" in line 2 & “the surface of the facial fat deposit” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 38, claim 38 recites a “facial fat deposit” and it is unclear if this is actively claiming the facial fat deposit in the claim. Applicant is reminded that the human body cannot be actively claimed (see MPEP §2105). 
Regarding claim 57, it is unclear how the limitations (e.g. the structure) of claim 1 are incorporated into this claim’s limitations. The claim recites “the microneedles of the system of claim 1” and “the tips of the microneedles” but no other structure from claim 1 is claimed so it is unclear how the how the tips of the microneedles are 
Claims 58 & 59 are also rejected by virtue of their dependency on claim 57. 
Regarding claim 58, claim 58 recites a “subcutaneous facial fat deposit” and it is unclear if this is actively claiming the subcutaneous facial fat deposit in the claim. Applicant is reminded that the human body cannot be actively claimed (see MPEP §2105).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38 & 57-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Utely (U.S. Pat. No. 6277116), herein referred to as “Utely”.
Regarding claim 38, Utely discloses a method of reducing a facial fat deposit in a subject (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow … suction applied by the aspirating device 40 through 
inserting a plurality of microneedles into the subject, wherein the tips of the microneedles are positioned within the facial fat deposit or on the surface of the facial fat deposit (Col. 9, lines 53-57: the physician places the carrier 88 upon a desired region of tissue … insert the needle electrodes 90 through the epidermis 16 and dermis 18 and into a subcutaneous tissue region 12; where desired regions are shown as being facial areas in Fig. 5 and facial fat is located subcutaneously); 
and heating the tips of the microneedles, thereby melting fat within the facial fat deposit (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow; where fat changing from the solid state to a flowing/liquid state is melting).
Regarding claim 57, A method of reducing a subcutaneous fat deposit in a subject (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow … suction applied by the aspirating device 40 through the passages 94 can be used to evacuate flowing fat tissue from subcutaneous tissue 12; where the disclosed method is under the section in Col. 8: “(iii) SUBDERMAL ENERGY APPLICATOR” (e.g. subcutaneous)), comprising: 
inserting the plurality of microneedles of the system of claim 1 into the subject, wherein the tips of the microneedles are positioned within the subcutaneous fat deposit or on a surface of the subcutaneous fat deposit (Col. 9, lines 53-57: the physician places the carrier 88 upon a desired region of tissue … insert the needle electrodes 90 
and heating the tips of the microneedles, thereby melting fat within the subcutaneous fat deposit (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow; where fat changing from the solid state to a flowing/liquid state is melting).
Regarding claim 58, wherein the subcutaneous fat deposit is a subcutaneous facial fat deposit (Col. 9, line 66: targeted facial region; also see 66(1-5) in Fig. 5).
Regarding claim 59, wherein the subcutaneous fat deposit is a periorbital postseptal fat deposit or a periorbital preseptal fat deposit (see 66(1) in Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-16, 18-19, 35-37, & 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp et al. (U.S. Pub. No. 2008/0312647), herein referred to as “Knopp”.
Regarding claim 1, Utely discloses a microneedle treatment system (24, Figs. 2 & 8), comprising: 

and a power supply (generator 32) configured to heat the plurality of microneedles (Col. 9, lines 36-38: radio frequency energy transmitted by the exposed, distal ends of the electrodes 90 will cause localized ohmic heating), 
but fails to disclose that the power supply is configured to heat the plurality microneedles using less than about 2.5 W of total power or about 50 mW of power or less per microneedle.
However, Knopp discloses a treatment system (100, Fig. 2A), with a microneedle array (106) and an energy supply unit (114) configured to heat the plurality microneedles using less than about 2.5 W of total power or about 50 mW of power or less per microneedle ([0076]: each channel of the system may provide as little as 1 watt of energy to produce the desired temperature increase at the site; where as little as 1 watt includes 50 mW or less). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power to each microneedle of Utely to the power configuration per microneedle of Knopp for the purpose of reducing the amount of power required to induce heating in the target tissue (Knopp: [0076]). 
Regarding claim 2, Utely in view of Knopp discloses wherein the power supply is configured to heat the plurality of microneedles using about 100 mW to about 1000 mW of power (Knopp: [0076]: each channel of the system may provide as little as 1 watt of energy to produce the desired temperature increase at the site; where as little as 1 watt includes about 100 mW to about 1000mW).
Regarding claim 3, Utely in view of Knopp discloses wherein the power supply is configured to heat the plurality of microneedles using about 50 mW of power or less per microneedle (Knopp: [0076]: each channel of the system may provide as little as 1 watt of energy to produce the desired temperature increase at the site; where as little as 1 watt includes about 50 mW or less).
Regarding claim 4, Utely in view of Knopp discloses wherein the power supply is configured to heat the plurality of microneedles using about 1 mW to about 50 mW of power per microneedle (Knopp: [0076]: each channel of the system may provide as little as 1 watt of energy to produce the desired temperature increase at the site; where as little as 1 watt includes about 1 mW to about 50 mW).
Regarding claim 14, Utely discloses wherein the microneedles (90) are about 2 mm to about 8 mm in length (Col. 9, lines 1-2: the electrodes 90 each possesses a total length of about 3.0 mm to 10.0 mm; where 3-10 mm includes about 2-8 mm ± 1mm).
Regarding claim 15, Utely discloses wherein the microneedles (90) are about 3 to about 4 mm in length (Col. 9, lines 1-2: the electrodes 90 each possesses a total length of about 3.0 mm to 10.0 mm; where this range includes about 3-4 mm).
Regarding claim 16, Utely discloses wherein the uninsulated tip is about 0.5 mm to about 1.0 mm in length (Col. 9, lines 4-5: electrical insulating material 92 surrounds 
Regarding claim 18, Utely discloses wherein the plurality of microneedles comprises about 3 microneedles to about 100 microneedles (see Fig. 8 where 25 microneedles 90 are shown & 25 is within the stated range). 
Regarding claim 19, Utely discloses wherein the power supply is configured to heat the tips of the microneedles from about 33 °C to about 60 °C (Col. 4, lines 23-25: system 24 applies energy to the dermis to elevate and maintain its temperature at or about 65 °C; where at or about 65 °C includes about 33 °C to about 60 °C since both contain approximate (“about”) confines and are within 5 °C of each other). 
Regarding claim 34, Utely discloses a method of reducing a subcutaneous fat deposit in a subject (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow … suction applied by the aspirating device 40 through the passages 94 can be used to evacuate flowing fat tissue from subcutaneous tissue 12; where the disclosed method is under the section in Col. 8: “(iii) SUBDERMAL ENERGY APPLICATOR” (e.g. subcutaneous)), comprising: 
inserting a plurality of microneedles into the subject, wherein the tips of the microneedles are positioned within the subcutaneous fat deposit or on the surface of the subcutaneous fat deposit (Col. 9, lines 53-57: the physician places the carrier 88 upon a desired region of tissue … insert the needle electrodes 90 through the epidermis 16 and dermis 18 and into a subcutaneous tissue region 12; where desired regions are shown as being facial areas in Fig. 5); 

but fails to disclose that the heating of the tips of the microneedles uses less than about 2.5 W of total power or about 50 mW of power or less per microneedle.
However, Knopp discloses a treatment system (100, Fig. 2A), with a microneedle array (106) and an energy supply unit (114) configured to heat the plurality microneedles using less than about 2.5 W of total power or about 50 mW of power or less per microneedle ([0076]: each channel of the system may provide as little as 1 watt of energy to produce the desired temperature increase at the site; where as little as 1 watt includes about 50 mW or less). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power to each microneedle of Utely to the power configuration per microneedle of Knopp for the purpose of reducing the amount of power required to induce heating in the target tissue (Knopp: [0076]).
Regarding claim 35, Utely in view of Knopp discloses wherein heating the tips of the microneedles comprises applying about 100 mW to about 1000 mW of power to the microneedles (Knopp: [0076]: each channel of the system may provide as little as 1 watt of energy to produce the desired temperature increase at the site; where as little as 1 watt includes about 100 mW to about 1000 mW).
Regarding claim 36, Utely in view of Knopp discloses wherein heating the tips of the microneedles comprises applying about 50 mW of power or less per microneedle (Knopp: [0076]: each channel of the system may provide as little as 1 watt of energy to 
Regarding claim 37, Utely in view of Knopp discloses wherein heating the tips of the microneedles comprises applying about 1 mW to about 50 mW of power per microneedle (Knopp: [0076]: each channel of the system may provide as little as 1 watt of energy to produce the desired temperature increase at the site; where as little as 1 watt includes about 1 mW to about 50 mW).
Regarding claim 51, Utely discloses wherein the tips of the microneedles are heated to about 33 °C to about 60 °C (Col. 4, lines 23-25: system 24 applies energy to the dermis to elevate and maintain its temperature at or about 65 °C; where at or about 65 °C includes about 33 °C to about 60 °C since both contain approximate (“about”) confines and are within 5 °C of each other).
Regarding claim 52, Utely discloses wherein the microneedles (90) comprise an insulated shaft (92), and wherein the tips of the microneedles are uninsulated (Col. 9, line 10: exposed distal ends 90).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claim 1 above, further in view of Manstein (U.S. Pub. No. 2011/0009737, herein referred to as “Mainstein”.
Regarding claim 17, Utely in view of Knopp fails to disclose wherein the shaft of the microneedles is about 50 µm to about 500 µm in diameter. 
However, Manstein discloses a tissue treatment apparatus (300, Fig. 3) with a plurality of microneedles (350) with an insulated shaft and uninsulated tip ([0063]: shafts of needles 350 can be conductive and electrically insulated except for a portion of the . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claim 1 above, further in view of Levin et al. (U.S. Pat. No. 9278230), herein referred to as “Levin”.
Regarding claim 20, Utely in view of Knopp fails to disclose wherein the plurality of microneedles is heated using a direct current energy.
However, Levin discloses an apparatus (40, Fig. 1C) with an array (44) of microneedles comprising a plurality of microneedles (electrodes 60) and a power supply (energy source 46) configured to heat the plurality of microneedles (Col. 7, lines 46-48: Fig. 1C illustrates the heating step). Levin further discloses wherein the plurality of microneedles is heated using a direct current energy (Col. 8, lines 23-25: generally uniform heating of the skin under array 44 is obtained, particularly during the second time period; Col. 9, lines 16-17: the current applied by the electrodes during the second time period can be AC or DC). Therefore, it would have been obvious to one of ordinary . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claim 1 above, further in view of Hirshberg (U.S. Pub. No. 2012/0259311), herein referred to as “Hirshberg”.
Regarding claim 22, Utely in view of Knopp fail to disclose wherein the system is a hands-free system. 
However, Hirshberg discloses a residual fat removal device (patch 102, Figs. 6, 8a-b) with a plurality of microneedles (semiconductor die 1272) ([0164]: 1272 contains folded needles), and a signal generator to provide energy to heat the needles (1272; [0154]: Signal generator may provide DC voltage, AC voltage or RF signals to needles 1272 … may use such electrical exciting to transfer energy to the fat tissue and to improve the fluidity of the fat) and wherein the system is a hands-free system (see. Figs. 8a-b where the patch is applied to skin via adhesive layer 1130 with no additional external support). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device external support of Utely in view of Knopp to be the hands-free/self-supporting mode of Hirshberg for the purpose of enabling the device to be used overnight such that the treatment time is overnight to minimize patient only to the device’s external support when utilized for treatment, for example: removing Utely’s handle (28) and using Hirshberg’s adhesive to facilitate treatment, does not change the microneedle structure or the power supply & subsequent tissue heating.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deem et al. (US 20070060989): microelectrode array on a pad; Siff et al. (US 20080033492): percutaneous electrode array on a pad; Li et al. (US 8430920): plurality of needles for facial tissue reduction; Kreindel (US 8579896): patch of microelectrodes for energy delivery; Hirshberg (US 20170095621): multipurpose microneedle system including fat removal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794